—Amended judgment, Supreme Court, New York County (Eileen Bransten, J.), entered March 31, 2000, inter alia, equitably distributing the parties’ marital property and awarding defendant child support, unanimously affirmed, with costs.
The trial court’s distribution of marital property and award of child support properly weighed the factors set forth in Domestic Relations Law § 236 (B) (5) (d) and § 240 (1-b) (f), and we reject plaintiffs challenges thereto. Among other things, the trial court, recognizing that the concept of equitable distribution is predicated upon the premise that a marriage is an economic partnership to which both parties contribute as spouse, parent, wage earner or homemaker (see, Price v Price, 69 NY2d 8, 13-16), appropriately divided the marital property on a 50-50 basis in view of defendant’s substantial contributions to the marriage. A distribution more favorable to plaintiff is not warranted simply because the marriage was of only five years duration. The trial court also properly awarded defendant $6,000 a month in child support based upon findings concerning the child’s needs and the parties’ respective resources that have ample support in the record (see, Cassano v Cassano, 85 NY2d 649, 654-655). We perceive no error in the court’s findings of separate property. Concur — Andrias, J. P., Lerner, Saxe and Friedman, JJ.